                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

ARTURO TORRES,

       Plaintiff,

v.                                                            CV No. 19-159 WJ/CG

NEW MEXICO CORRECTIONS DEPARTMENT, et al.,

       Defendants.


                        ORDER REGARDING INITIAL REVIEW

       THIS MATTER is before the Court on Plaintiff’s pro se Civil Rights Tort

Complaint, (Doc. 1-1). Defendant removed the Complaint to this Court on February 27,

2019. (Doc. 1). Because Plaintiff is an inmate who seeks redress from a governmental

entity or officer, the Court must screen the Complaint pursuant to 28 U.S.C. § 1915A.

Sua sponte dismissal is required if the Complaint fails to state a cognizable claim or

seeks monetary relief from a defendant who is immune. See 28 U.S.C. §1915A(b).

Section 1997(e) of Title 42 further provides that a defendant may decline to reply to any

action brought by an inmate until the Court orders a response. See 42 U.S.C. §

1997e(g)(1)-(2). Finally, prisoner petitions are excluded from pre-trial case management

procedures, including discovery obligations, under the Court’s local rules. See D.N.M.

LR-16.3(d). Based on these authorities, the Court will excuse all further obligations of

the parties until the screening process is complete.

       IT IS THEREFORE ORDERED that, until further Order by the Court, the parties

are excused from any pre-screening obligations, including responding to the other
party’s filings. Once screening is complete, the Court will enter a separate order either

dismissing the Complaint or requiring Defendants to file a responsive pleading.




                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
